DETAILED CORRESPONDANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
For purposes of appeal, the proposed amendment(s) will not be entered.  However, the Examiner will address the Information Disclosure Statement filed Feb. 4, 2021 after mailing of the Final Office Action dated Dec. 14, 2020 and Applicable Remarks filed Feb. 16, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Feb. 4, 2021 was filed after the mailing date of the Final Office Action on Dec. 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art Exceptions
	Applicant has stated on the record in the Remarks filed Feb. 16, 2021, that Witzmann (App. No. 15/835,622 – US20180162765A1) and the present application were each subject to an obligation to be assigned to the same entity, specifically Schott AG as of the effective filing date of the application.  
Therefore, Witzmann is no longer prior art, since the 102(b)(2)(c) exemption conditions have been fulfilled.  Therefore, the Examiner withdraws the provisional rejection of claims 7-12 
Allowable Subject Matter
Claims 7-12 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest the method of claim 12, specifically the claimed providing a first marking step and further processing step, wherein the first marking is provided at the claimed predetermined .  
Claim Rejections - 35 USC § 103
Since the claim amendments have not been entered, the following rejections in the Final Office action dated Dec. 14, 2020 have been maintained.
Claims 1-6, 17, 18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Sakose (US 2006/0112729).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Sakose (US2006/0112729) as applied to claim 1 above, and further in view of Rao et al. (US 2016/0074865).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Sakose (US2006/0112729) as applied to claims 1 and 17 above, and further in view of Sudo et al. (US 2014/0358270 – hereinafter Sudo) and Geisel (US 2010/0319400).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741